Citation Nr: 9931871	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  97-26 702 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for chronic bronchitis.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a 
spontaneous left pneumothorax.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1952 to April 
1954.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In a Notice of Disagreement filed in June 1997, the 
representative asserted that the proper issue on appeal is 
whether new and material evidence has been presented to 
reopen a claim for service connection for chronic 
bronchitis; spontaneous left pneumothorax and pulmonary 
conditions including: respiratory infections, pleuritis, 
asthma, pulmonary emphysema and thoracic pain.  The 
representative stated that all the listed pulmonary 
conditions were secondary or related to the spontaneous 
pneumothorax and acute bronchitis diagnosed in service.  The 
Board does not agree with the representative's phrasing of 
the issues on appeal.  The Board has previously denied 
service connection for chronic bronchitis and residuals of a 
spontaneous pneumothorax in service.  The claim on appeal 
that was filed in August 1995 was a petition to reopen a 
claim for service connection for chronic bronchitis and for 
residuals of a spontaneous pneumothorax.  Pleuritis, asthma, 
emphysema, and chronic obstructive pulmonary disease are not 
interchangeable, and no claim has been filed for service 
connection for any of these conditions.  Should the 
appellant wish to claim service connection for additional 
respiratory diagnoses, he must file a claim.  Jurisdiction 
does indeed matter and it is not "harmless" when the VA 
during the claims adjudication process fails to consider 
threshold jurisdictional issues.  Absent a decision, a 
notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction of 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993), Black v. Brown, 10 Vet. 
App. 279 (1997), Shockley v. West, 11 Vet. App. 208 (1998).  
An application that is not in accord with the statute shall 
not be entertained.  38 U.S.C.A. § 7108 (West 1991).  
Furthermore, this Board Member cannot have jurisdiction of 
this issue.  38 C.F.R. § 19.13 (1999).  The veteran should 
be informed of any determination by separate letter that 
includes notification of appellate rights.  38 C.F.R. 
§ 3.103 (1999).  If there is any intent to appeal, there is 
an obligation to file a notice of disagreement and a 
substantive appeal after the issuance of the statement of 
the case.  38 C.F.R. § 20.200 (1999).


FINDINGS OF FACT

1.  Service connection for chronic bronchitis and residuals 
of a spontaneous left pneumothorax was denied in an October 
1969 Board decision.  

2.  The evidence submitted in support of the petition, when 
accepted as true, provides evidence of residuals of a 
spontaneous pneumothorax in service.

3.  The evidence submitted in support of the petition, when 
accepted as true, provides evidence of chronic bronchitis 
attributable to service.

4.  Competent evidence attributing chronic bronchitis to 
service has been presented.

5.  Competent evidence of residuals of an inservice 
spontaneous pneumothorax has been presented.


CONCLUSIONS OF LAW

1.  The October 1969 Board decision denying service 
connection for chronic bronchitis and residuals of a 
spontaneous left pneumothorax is final.  New and material 
evidence sufficient to reopen the claim has been received.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156, 
20.200, 20.201, 20.302, 20.1100 (1999).

2.  The claims for service connection for chronic bronchitis 
and residuals of a spontaneous pneumothorax are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for chronic bronchitis and chronic 
residuals of a spontaneous left pneumothorax was denied by 
the Board in an October 1969 decision.  The Board denied the 
claim on the basis that bronchitis was not chronic in service 
and the single episode of acute bronchitis in service 
resolved without residual disability.  Chronic bronchitis 
manifested many years after service and was not shown to be 
related to the acute and transitory infection in service.  
Service connection for residuals of a left spontaneous 
pneumothorax was denied, as there were no current residuals 
of the spontaneous left pneumothorax.

That decision was final.  However, the claim may be reopened 
upon the submission of new and material evidence.  

On claims to reopen previously and finally disallowed 
claims, the Board must first determine whether the veteran 
has presented new and material evidence under 38 C.F.R. 
§ 3.156(a) (1999) in order to have a finally decided claim 
reopened.  New and material evidence means evidence not 
previously submitted to the agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration.  It is neither cumulative nor redundant 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Second, if 
new and material evidence has been presented, immediately 
upon reopening the claim, the Board must determine whether, 
based on all the evidence of record in support of the claim, 
presuming its credibility, see Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107 (a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107 (b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999); Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998).

The appellant's original claims folder is not available and 
a rebuilt claims folder has been established.  The 
obligation of the Board to explain its findings and 
conclusions and to consider carefully the benefit-of -the-
doubt rule is especially heightened in cases where the 
service medical records are presumed destroyed.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  However, the Board's 
October 1969 decision outlines the evidence before it at the 
time it considered and denied the appellant's service 
connection claim.

The evidence before the Board at the time of the October 
1969 denial is summarized as follows:

On examination prior to entry into active service in 
February 1952, his physical and chest X-ray examination was 
negative for a respiratory defect.  He was treated for acute 
bronchitis in May 1952 with wheezing throughout, 
hyperresonance over the left lung area, absent breath sounds 
and decreased vital function.  In August 1952 he complained 
of coughing, expectoration, chest pain and fever.  Physical 
examination revealed a congested nose, pharynx and his chest 
was clear.  In late March 1953 he was found to have a 
spontaneous pneumothorax on the left with a 70 percent 
collapse.  There were slight crepitant rales at the left 
base and after a day of treatment, no breath sounds were 
present on the left.  There was hyperresonance and decreased 
vocal fremitus.  The appellant was transferred from the ship 
to the hospital.  During hospitalization from April to May 
1953, the appellant's condition improved and his lung 
reexpanded.  He was returned to light duty for a period of 
one month with no heavy work permitted.  On discharge 
examination in April 1954 he had no respiratory complaints 
and no respiratory defects were found on physical or chest 
X-ray examination.

On his original compensation claim, the appellant filed for 
service connection for a pulmonary condition that he stated 
had been present since 1953 and for which he had received 
treatment by private physicians since 1964.

In March 1968, Drs. Solar and Najul-Bez reported treating 
the appellant for frequent upper and lower respiratory 
infections, colds, chest discomfort with inspiratory 
distress and diminished vital capacity.  Dr. Najul-Bez 
reported treating the appellant since 1954.

On VA examination in April 1968, the appellant gave a 
history of progressively worse bronchitis.  The lung fields 
were clear to palpation, percussion and auscultation and a 
chest X-ray was entirely negative.  A diagnosis of chronic 
bronchitis was made on the basis of history.

A copy of a March 1981 letter from the RO documents that the 
appellant was notified that in order to reopen his claim, 
new and material evidence must be submitted. 

Evidence associated with the claims folder since the prior, 
final October 1969 Board decision included the following:

In July 1981, Dr. Soler indicated that he had treated the 
appellant since 1955 and he had a chronic pulmonary 
condition that without any doubt was medically related to 
spontaneous pneumothorax in military service in 1953.  In 
September 1981 Dr. Soler certified that the appellant had 
been under his professional care for 2 years for diagnoses 
including chronic bronchitis.

A May 1995 document in which Dr. Najul-Bez described how the 
bronchial and lung infection for which the appellant was 
hospitalized in service worsened to acute bronchitis which 
led to transformation of the alveoli and a spontaneous 
pneumothorax.  The pneumothorax jointly with the bronchial 
infection caused pleuritis and without any doubt an 
irreversible lesion.  These permanent lesions have caused 
the respiratory disorders still affecting the appellant.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  The Board denied service connection for 
chronic bronchitis in October 1969, in part, on the basis 
that chronic bronchitis was not shown to be related to the 
acute and transitory infection in service.  Service 
connection for residuals of a spontaneous pneumothorax in 
service was denied because there were no current residuals of 
the spontaneous pneumothorax.  Dr. Soler's opinion, in 
combination with Dr. Najul's opinion provides evidence of 
residuals from the spontaneous pneumothorax and links the 
current pulmonary disability to the inservice bronchitis.  
Therefore a previous evidentiary defect for both claims has 
been cured.  Accordingly, the appellant has provided new and 
material evidence to reopen his claim for service connection 
for chronic bronchitis and residuals of a spontaneous left 
pneumothorax and the claims are reopened.


Service Connection for Chronic Bronchitis and Residuals of a 
Spontaneous Left Pneumothorax

The Board has determined that new and material evidence has 
been submitted, and the claim for service connection for 
chronic bronchitis and residuals of a spontaneous left 
pneumothorax is reopened. 

The claims for service connection for chronic bronchitis and 
residuals of a spontaneous left pneumothorax are well 
grounded.  There is evidence of current chronic bronchitis; 
at least one examiner has determined that there are current 
residuals of the spontaneous pneumothorax and at least one 
examiner has linked the current diagnoses to the inservice 
bronchitis and spontaneous pneumothorax.  These initial 
opinions are accepted as true for the sole purpose of 
determining well groundedness.  

Once the claim became well grounded and the duty to assist 
was invoked.  The Board has noted that treatment records from 
the appellant's current treating physician Dr. Hau-Rosa have 
not been developed.  A current VA examination is not of 
record.  Furthermore, there is conflict in the existing 
medical documentation as to which of the multiple post-
service respiratory diagnoses might be related to inservice 
acute bronchitis or pneumothorax.  There is also the 
conflicting statement from Dr. Soler regarding how low he had 
been treating the appellant after service.  The Board has 
determined that the record must be supplemented before a 
decision as to service connection for chronic bronchitis and 
residuals of a spontaneous left pneumothorax may be 
adjudicated.


ORDER

The petition to reopen the claim for service connection for 
chronic bronchitis and residuals of a spontaneous left 
pneumothorax is granted.  The claims for service connection 
for chronic bronchitis and residuals of a spontaneous left 
pneumothorax are remanded.


REMAND

It has previously been determined by the Board that further 
development is necessary to finally decide the claim service 
connection for chronic bronchitis and residuals of a 
spontaneous left pneumothorax.

Accordingly, this claim is REMANDED for the following 
development:

1.  The RO should obtain a consent to 
obtain medical evidence signed by the 
appellant and attempt to develop any and 
all treatment records from Dr. Hau-Rosa.  
The RO should request that the physician 
indicate why he is unable to comply with 
the request should a negative response be 
forthcoming.

2.  The appellant should submit all 
private medical treatment records in his 
possession.  The appellant should provide 
private medical treatment records from 
Drs. Soler and Najul-Bez and should 
provide documentation to the RO as to his 
efforts to secure these documents.

3.  The RO should schedule the appellant 
for a pulmonary VA examination.  The 
examiner should be afforded the 
opportunity to review the claims folder 
prior to the examination.  The examiner 
should address the following inquiries of 
the Board:

a) What is/are the current respiratory 
diagnoses?

b) Are there any current residuals of a 
left spontaneous pneumothorax in 1953?

c) If chronic bronchitis is a current 
diagnosis, is it medically related to the 
acute bronchitis diagnosed in 1952 or a 
left spontaneous pneumothorax in 1953?

4.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails to report for an 
examination in scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

